

115 HR 6541 IH: Local Control of School Lunch Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6541IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mrs. Hartzler (for herself and Mr. Crawford) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Richard B. Russell National School Lunch Act to provide for flexibility under the
			 school lunch program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Local Control of School Lunch Act. 2.Flexibility under school lunch program (a)Minimum nutrition requirementsFor purposes of determining minimum nutrition requirements under section 9(a)(1)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)(1)(A)) the Secretary shall—
 (1)not establish or apply any requirements with respect to— (A)target 1 sodium;
 (B)calorie limitations; or (C)the percentage of grains made with enriched or whole grain flour; and
 (2)with respect to grains and meats served in school breakfasts, apply section 220.8 of title 7, Code of Federal Regulations, as such section was in effect on September 12, 2008.
 (b)Repeal of paid equity requirementsSubsection (p) of section 12 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760) is repealed.
			(c)Regulations
 (1)In generalThe Secretary of Agriculture shall update and issue regulations to carry out this section and the amendments made by this section.
 (2)WaiverThe Secretary of Agriculture shall offer a State and local waiver for secondary schools with respect to the requirements under section 210.14(e) of title 7, Code of Federal Regulations.
				